[Department Two. March 6, 1939.]
A petition was filed in this case praying for the recall of the remittitur for the purpose of amplifying the instructions to the superior court contained in the Departmental opinion. The same was granted.
IT IS HEREBY ORDERED that the trial court enter judgment restoring possession of the real property in question to appellant, and this per curiam decision is made a part of, and shall be printed in connection with, the Departmental opinion in the above entitled case. *Page 457